J-S04023-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellee

                   v.

WILLIAM J. ROHLAND,

                        Appellant                   No. 375 MDA 2014


           Appeal from the Order entered December 17, 2013,
             in the Court of Common Pleas of Luzerne County,
           Criminal Division, at No(s): CP-40-CR-0003799-2006


BEFORE: BOWES, ALLEN, and STRASSBURGER*, JJ.

MEMORANDUM BY ALLEN, J.:                         FILED JANUARY 21, 2015

     William J. Rohland (“Appellant”) appeals pro se from the order denying

his petition for writ of mandamus. We affirm.

     The pertinent facts and procedural history are as follows:          On

September 27, 2007, a jury convicted Appellant of two counts of first-degree

murder.   On October 2, 2007, because the jury was unable to reach a

unanimous verdict, the trial court sentenced Appellant to two consecutive

terms of life imprisonment.    Following the appointment of new counsel,

Appellant filed an appeal to this Court.   In an unpublished memorandum

filed on May 26, 2009, this Court affirmed Appellant’s judgment of sentence.

Commonwealth v. Rohland, 976 A.2d 1214 (Pa. Super. 2009). On April




*Retired Senior Judge assigned to the Superior Court.
J-S04023-15



27, 2010, our Supreme Court denied Appellant’s petition for allowance of

appeal. Commonwealth v. Rohland, 993 A.2d 900 (Pa. 2010).

      Appellant did not file a petition for writ of certiorari to the United

States Supreme Court.      Instead, he unsuccessfully sought habeas corpus

relief with our Supreme Court, as well as multiple times with the federal

district court.   See Rohland v. Wenerowicz, 2011 Pa. LEXIS 2645 (Pa.

Nov. 1, 2011); Rohland v. Wenerowicz, 2012 U.S. Dist. LEXIS 157013

(M.D. Pa., May 16, 2012); Rohland v. Wenerowicz, 2013 U.S. Dist. LEXIS

120245 (M.D. Pa., Mar, 29, 2013).

      On April 26, 2013, Appellant filed the pro se petition for writ of

mandamus at issue in this appeal. The trial court held a video conference

regarding Appellant’s filing on November 12, 2013.            By order dated

December 17, 2013, the trial court dismissed Appellant’s petition.        This

timely appeal follows.

      Within its brief, the Commonwealth urges this Court to affirm the trial

court’s order denying mandamus relief based on the substantial defects in

Appellant’s pro se brief. See Commonwealth Brief, at 5-6.

      The Pennsylvania Rules of Appellate Procedure provide the following

guidelines regarding the content of an appellant’s brief:

         Rule 2111. Brief of Appellant

           (a)     General rule.—The brief of the appellant, except
                  as otherwise prescribed by these rules, shall consist
                  of the following matters, separately and distinctly
                  entitled and in the following order.


                                      -2-
J-S04023-15


                (1)   Statement of Jurisdiction.

                (2)   Order or other determination in question.

                (3)   Statement of both the scope of review and
                      the standard of review.

                (4)   Statement of the questions involved.

                (5)   Statement of the case.

                (6)   Summary of argument.

                (7)   Statement of the reasons to allow an appeal
                      to challenge the discretionary aspects of a
                      sentence, if applicable.

                (8)   Argument for appellant.

                (9)   A short conclusion stating the precise relief
                      sought.

                (10) The opinions and pleadings specified in (b)
                     and (c) of this rule.

                (11) In Superior Court, a copy of the statement of
                     errors complained of on appeal, filed with the
                     trial court pursuant to Rule 1925(b), or an
                     averment that no order requiring a statement
                     of errors complained of on appeal pursuant to
                     Pa.R.A.P. 1925(b) was entered.

          (b)    Opinions below.—There shall be appended to the
                brief a copy of any opinions delivered by any court
                or other government unit below relating to the
                order or other determination under review, if
                pertinent to the questions involved. If an opinion
                has been reported, that fact and the appropriate
                citation shall also be set forth.

Pa.R.A.P. 2111 (a), (b).

      We note that, “[w]hile this Court is willing to liberally construe

materials filed by pro se litigants, . . . Appellant is not entitled to any




                                    -3-
J-S04023-15



particular   advantage    because     [he]    lacks   legal   understanding.”

Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. Super. 1996).

      Here, our review of Appellant’s lengthy pro se brief reveals a failure to

conform to almost all of the Pa.R.A.P. 2111 briefing requirements.      These

inadequacies have hampered effective appellate review, such that we

dismiss Appellant’s appeal pursuant to Pa.R.A.P. 2101 (if the defects are in

the brief … of the appellant and are substantial, the appeal … may be

quashed or dismissed).     See Rivera, 685 A.2d at 1103 (explaining that

when issues are not properly raised and developed in briefs, and the briefs

are wholly inadequate to present specific issues for review, this Court will

not consider their merits); see also Commonwealth v. Spuck, 86 A.3d

870 (Pa. Super, 2014).

      Appeal dismissed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2015




                                     -4-